Case:19-11501-SDB Doc#:9 Filed:11/14/19 Entered:11/14/19 15:54:06                    Page:1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

 In Re:                                           Case No. 19-11501-SDB

 Herminio Gonzalez-Machado
  aka Herminio Gonzalez
                                                  Chapter 7
 Amariliz Pumarejo-Lebron
  aka Amariliz Pumarejo

 Debtors.                                         Judge Susan D. Barrett

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: November 14, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
Case:19-11501-SDB Doc#:9 Filed:11/14/19 Entered:11/14/19 15:54:06                      Page:2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on November 14, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Terrance P. Leiden, Debtors’ Counsel
       courtinfo@leidenandleiden.com

       Joseph E. Mitchell, III, Chapter 7 Trustee
       mitchellje@bellsouth.net

       Office of the United States Trustee
       ustpregion21.sv.ecf@usdoj.gov

I further certify that on November 14, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Herminio Gonzalez-Machado, Debtor
       1005 Sherwood Lane
       Grovetown, GA 30813

       Amariliz Pumarejo-Lebron, Debtor
       1005 Sherwood Lane
       Grovetown, GA 30813

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
